 In the Matter of UNION PREMIER FOOD STORES, INC., A PENNSYLVANIACORPORATION; THE FOOD FAIR, INC. OF PENNSYLVANIA, A PENNSYL-VANIA CORPORATION; THE FOOD FAIR, INC., A NEW JERSEY CORPORA-TIONandUNITED RETAIL & WHOLESALE EMPLOYEES OF AMERICA,AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-859FOURTH SUPPLEMENTAL DECISIONANDSECOND AMENDED DIRECTION OF ELECTIONSSeptember 15,1939On December 8, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 inthe above-entitled case.On December 16, 1938, the Board issued anAmendment to Direction of Elections.2 , On January 5, 1939, theBoard issued a Supplemental Decision, Order, and Second Amend-]nent to Direction of Elections.3On February 14, 1939, the Boardissued a Second Supplemental Decision and Amended Direction ofElections 4The Direction of Elections, as last amended, provided that, as partof the investigation authorized by the Board to ascertain representa-tives for collective bargaining with Union Premier Food Stores, Inc.,The Food Fair, Inc. of Pennsylvania, and The Food Fair, Inc., elec-tions by secret ballot.should be conducted within thirty (30) days,among the full-time employees within the groups described below whowere employed by the Companies during the pay-roll period nextpreceding the date of the Amended Direction of Elections and thepart-time employees within the said groups who were employed bythe Companies during any part of 3 of the 4 weeks next precedingthe aforesaid, date, excluding executives, -supervisory employees, andoffice workers :(a)The warehouse employees. to determine whether they desiredto be represented by United Retail & Wholesale Employees of110 N. L.R. B. 370.110 N.L. R. B. 370.110 N. L.R. B. 377.4 11 N.L. R. B. 270.15 N. L. R. B., No. 87.287 288DECISIONSOF NATIONAL LABOR RELATIONS BOARDAmerica, affiliated with the Congress of Industrial Organizations, orStorage Warehouse Employees Union, Local 18571, affiliated with theAmerican Federation of Labor, or by neither;(b)The meat cutters and butchers to determine whether theydesired to be represented by United Retail & Wholesale Employeesof America, affiliated with the Congress of Industrial Organizations,or Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, affiliated with the American Federation of Labor, or byneither; and(c)All the remaining employees to determine whether they desiredto be represented by United Retail & Wholesale Employees ofAmerica, affiliated with the Congress of Industrial Organizations, orRetail Clerks International Protective Association, Food Clerks andManagers Union, affiliated with the American Federation of Labor,or by neither.The Board stated that if a majority of the employees in any groupselected one of the organizations affiliated with the American Federa-tion of Labor to represent them, the employees in said group shouldconstitute a separate bargaining unit; and that if a majority of theemployees in any one or more groups accorded the United a ma-jority, all the employees in the group or groups which so designatedthe United should constitute a single bargaining unit.Pursuant to the Amended Direction of Elections, elections by se-cret ballot were conducted on March 13, 14, and 15, 1939.On March22, 1939, the Regional Director for the Fourth Region (Philadelphia,Pennsylvania) issued and duly served upon all parties interested inthe balloting his Intermediate Report Upon Secret Ballot.As tothe results of the balloting, the Regional Director reported that Stor-age Warehouse Employees Union, Local 18571, had been accorded amajority by the warehouse employees, that a majority of the meat cut-ters and butchers had selected United Retail & Wholesale Employeesof America, and that the ballot among the remaining employees wasindecisive.On March 27, 1939, August J. Miskell, president of Retail ClerksInternational, ProtectiveAssociation,Food Clerks and ManagersUnion, Locals 1357, 692, 584, and 1245, and Amalgamated Meat Cut-ters and Butcher Workmen of North America, Locals 195 and 501,filed with the Regional Director and with the Board Objections tothe Ballot and to the Intermediate Report.On April 11, 1939,Harold Krieger, attorney for Retail Clerks International ProtectiveAssociation, Local 1245, filed a motion on behalf of said Local 1245to intervene as a party to the objections previously filed.No objec-tions were filed by any of the other parties. UNION PREMIER FOOD STORES,INC.289Since no objections were filed to the results of the balloting inso far asit affected the warehouse employees, the Board, on August10, 1939, issued a Third Supplemental Decision and Certification ofRepresentatives,"finding that the warehouse employees of the Com-panies,excludingexecutives, supervisory employees,and officeworkers, constitutea unitappropriate for the purposes of collectivebargaining and thatStorageWarehouse Employees Union, Local18571, affiliated with the American Federation of Labor, had beendesignated and selected, by a majority of the employeesin said unitas "their representative, and certifying saidLocal 18571 as suchrepresentative.Pursuant to notices theretofore duly served upon the parties, ahearing on the Objections to the Ballot was held on August28, 1939.On that date the parties entered into the following stipulation : 6Elections having been held on March 13, 14, and 15, 1939, pur-suantto an Amended Direction of Elections issued by the Na-tional Labor Relations Board on February 14, 1939, in the abovematter, and Objections to the Ballot and the Intermediate Reportof the Regional Director for the Fourth Region of the NationalLabor Relations Board having been filed, on March 27, 1939, onbehalf of Retail Clerks International Protective Association,Food Clerks and Managers Union, Locals 1357, 692, 584, and1245, and Amalgamated Meat Cutters and Butcher Workmen ofNorth America, Locals 195 and 501, by August J. Miskell, presi-dent of Retail Clerks International Protective Association, FoodClerks and Managers Union, Local 1357; and thereafter on April14, 1939, certain charges of unfair labor practices having beenfiled against the companies under Section 8, subsections (1) and(3) of the National Labor Relations Act, jointly by August J.Miskell, president of Retail Clerks International Protective As-sociation,Food Clerks and Managers Union, Local 1357, andHarry Poole, Business Agent, Amalgamated Meat Cutters andButcherWorkmen of North America, Local 195, and the saidcharges having been duly Withdrawn, and copy of said with-drawal being hereto attached and made a part hereof:7614 N. L.R. B. 435.O The stipulation is signed by the attorney for the Companies, the attorney for theBoard, and by representatives of the following labor organizations : United Retail &Wholesale Employees of America, affiliated with the C. 1. 0.; and Amalgamated MeatCutters and Butcher Workmen of North America, individually and on behalf of Locals195, 584, 501, and 162, Retail Clerks International Protective Association ; Retail ClerksInternationalProtectiveAssociation,Food Clerks and Managers Union, Local 185T;RetailClerks International Protective Association, Local 692; and Grocery and FoodClerks Union, Local 1245, Retail Clerks International Protective Association ; all affiliatedwith the A. F. of L.4The withdrawal request, dated August 28, 1939, and granted the same day by theActing Regional Director, relates to Case No. IV-C-644. It requests "the withdrawalof the charge in the above matter, with prejudice." 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDNow, therefore, the urdersigned hereby stipulate and agreeas follows :1.A Second Amended Direction of Elections may be issuedby the Board stating that an election by secret ballot shall beconducted as soon as possible and at such times and places asthe Board may designate among the full-time employees withinthe groups described below who are employed by the companiesduring the pay roll date to be designated by the Board, and thepart-time employees within the said groups who are employedby the companies during any part of three of the four weeksnext preceding the date to be designated by the Board, excludingexecutives, supervisory employees, and office workers;(a)The meat cutters and butchers to determine whether theydesire to be represented by United Retail & Wholesale Employeesof America, affiliated with the Congress of Industrial Organiza-tions, or Amalgamated Meat Cutters and Butcher Workmen ofNorthAmerica, affiliatedwith the American Federation ofLabor, for the purposes of collective bargaining, or by neither;(b)All the remaining employees except the warehouse em-ployees of the companies to determine whether they desire to berepresentedbyUnitedRetail& Wholesale Employees ofAmerica, affiliated with the Congress of Industrial Organiza-tions, or Retail Clerks International Protective Association, FoodClerks and Managers Union, affiliated with the American Feder-ation of Labor, for the purposes of collective bargaining, or byneither.2.The companies agree to furnish the Board with such payroll lists of their employees as the Board may request.3.The names of the respective Internationals of the labororganizations are to appear on the ballots rather than the namesof the locals involved.4.The conduct or results of the new elections shall not beprotested or objected to by any of the unions involved on thebasis of any alleged acts of interference, restraint, or coercionoccurring prior to the date of this stipulation, including any andallmatters contained in the Objections to the Ballot and to theIntermediate Report of the Regional Director.5.The companies agree to post notices in all of their stores,reading as follows, upon issuance of the Second Amended Direc-tion of Elections :"Management desires all its employees to know that in theelections to be conducted by the National Labor Relations Board,its employees may freely vote for any labor organization theydesire,without fear of discrimination, and that management'sposition is one of strict neutrality." UNION PREMIER FOOD STORES, INC.291It is further agreed that this stipulation is subject to theapproval of the National Labor Relations Board.The Board hereby approves the foregoing stipulation.Upon the basis of the entire record in the case, and pursuant tothe foregoing stipulation, we will order elections among the full-time employees within the groups described below who were em-ployed by the Companies during the pay-roll period next precedingthe date of the Second Amended Direction of Elections, and the part-time employees within the said groups who were employed by theCompanies during any part of 3 of the 4 weeks next preceding theaforesaid' date, excluding executives, supervisory employees, officeworkers, and warehouse employees :(a)The meat cutters and butchers to determine whether they de-sire to be represented by United Retail & Wholesale Employees ofAmerica, affiliated with the Congress of Industrial Organizations, orAmalgamatedMeat Cutters and ButcherWorkmen of NorthAmerica, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither;(b)All the remaining employees of the Companies to determinewhether they desire to be represented by United Retail & WholesaleEmployees of America, affiliated with the Congress of IndustrialOrganizations, or Retail Clerks International Protective Association,Food Clerks and Managers Union, affiliated with the American Fed-eration of Labor, for the purposes of collective bargaining, or byneither.If a majority of the employees in either group select one of the-organizations affiliated with the American Federation of Labor torepresent them, the employees in said group shall constitute a sep-arate bargaining unit. If a majority of the employees in eithergroup or in each of the two groups accord the United a majority, allthe employees in the group 'or groups which so designate the Unitedshall constitute a.single bargaining unit.SECOND AMENDED DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDI zcmn that, as part of the investigation ordered by the Boardto ascertain representatives for collective bargaining with UnionPremier Food Stores, Inc., The 'Food Fair, Inc. of Pennsylvania,and The Food Fair, Inc., elections by secret ballot shall be conductedwithin thirty (30) days from the date of this Second AmendedDirection of Elections under the direction and supervision of 292DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Regional Director for the Fourth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among thefull-time employees within the groups described below who were em-ployed by the Companies during the pay-roll period next precedingthe date of this Second Amended Direction of Elections, and thepart-time employees within the said groups who were employed bythe Companies during any part of 3 of the 4 weeks next. precedingthe aforesaid date, 'excluding executives,' supervisory employees,office workers, and warehouse employees :(a)The meat cutters and butchers to determine whether they de-sire to be represented by United: Retail & Wholesale Employees ofAmerica, affiliated with the Congress of Industrial Organizations, orAmalgamatedMeat Cutters and ButcherWorkmen of NorthAmerica, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither;(b)All the remaining employees to determine whether they desireto be represented by United Retail & Wholesale Employees ofAmerica, affiliated with the Congress of Industrial Organizations, orRetail Clerks International Protective Association, Food Clerks andManagers Union, affiliated with the American Federation of Labor,for the purposes of collective bargaining, or by neither.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Fourth Supplemental Decision and Second Amended Direc-tion of Elections.SAME TITLEAMENDMENT TO SECOND AMENDED DIRECTION OFELECTIONSSeptember 29, 19.9On September 15, 1939, the National Labor Relations Board,herein called the Board, issued a Fourth Supplemental Decision andSecond Amended Direction of Elections in the above-entitled pro-ceeding, the elections to be held within thirty (30) days from thedate of the Second Amended Direction, under the direction andsupervision of the Regional Director.for the.Fourth Region (Phila-delphia, . Pennsylvania).:The Board, having been advised by theActing Regional Director for the Fourth Region that a longer periodwithin which to .hold the elections is necessary, hereby - amends theSecond Amended Direction of Elections issued on September 15,.1939, by striking therefrom the words "within .thirty (30) days from, UNION PREMIER FOOD STORES, INC.29&the date of this Second Amended Direction of Elections" and sub-stituting therefor the words "within fifty (50) days from the date,of this Second Amended Direction of Elections."MR. WILLIAM M. LEISERSON took no part in the consideration of the-above Amendment to Second Amended Direction of Elections.15 N. L. R. B., No. 37a.SAME: TITLE]SECOND AMENDMENT TO SECOND AMENDEDDIRECTION OF ELECTIONSOctober 13, 1939On September 15, 1939, the National Labor Relations Board,,herein called the Board, issued a Fourth Supplemental Decision andSecond Amended Direction of Elections, and on September. 29,1939, an amendment to the Direction, the elections to be held withinfifty (50) days from the date of the Second Amended Direction,,under the direction and supervision of the Regional Director for-the Fourth Region (Philadelphia, Pennsylvania), among certaingroups of employees employed by the Companies during the pay-roll period next preceding the date of the Second Amended Direc-tion.On October 6, 1939, the parties entered into a stipulation,,providing in part as follows : INow, THEREFORE, it is agreed and stipulated by the under-signed constituting all the parties, that the Board may issue aSecond Amendment to Second Amended Direction of Electionsstating that the Second Amended Direction of Elections issued'on September 15, 1939 be amended further by striking there-from the words, "among the full-time employees within the,groups described below who were employed by the Companiesduring the payroll period next preceding the date of this SecondAmended Direction of Elections, and the part-time employeeswithin the said groups who were employed by the Companies dur-ing any part of 3 of the 4 weeks next preceding the aforesaiddate", and substituting therefor the words, "among the full-time' The stipulation is signed by the attorney for the Companies, the attorney for the,Board, andby representatives of the following labor organizations : United Retail & Whole-sale Employeesof America, affiliated with the C. I. 0.; and Amalgamated Meat Cuttersand ButcherWorkmen of North America, individually and on behalf of Locals 195, 584,501, and 162;Retail Clerks International Protective Association; Retail Clerks Interna-tional Protective Association, Food Clerks and Managers Union, Local 1357; Retail ClerkInternationalProtective Association, Local 692; and Grocery and Food Clerks Union,Local 1245, Retail Clerks International Protective Association, all affiliated with the-A. F. of L.199519-39-vol. 15- ---20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees within the groups described below in the employ ofthe Companies during the payroll period of October 18, 1939,and the part-time employees within the said groups in the em-ploy of the Companies during any part of the 3 of the 4 weeksnext preceding the aforesaid date."It is further agreed that this stipulation is subject: to theapproval of the Board.The Board hereby approves the foregoing stipulation and herebyamends the Second Amended Direction of Elections issued on Sep-tember 15, 1939, as amended, by striking therefrom the words "amongthe full-time employees within the groups described below who wereemployed by the Companies during the pay-roll period next pre-ceding the date of this Second Amended Direction of Elections, andthe part-time employees within the said groups who were employedby the Companies during any part of 3 of the 4 weeks next precedingthe aforesaid date" and substituting therefor the words "among thefull-time employees within the groups described below in the employof the Companies during the pay-roll period of October 18, 1939,and the part-time employees within the said groups in the employof the Companies during any part of 3 of the 4 weeks next precedingthe aforesaid date."'MR. WILLIAMM. LEISERSON took no part in the consideration ofthe aboveSecond Amendment to Second Amended Direction ofElections.15 N. L. R. B., No. 37b.